Case 3:18-cv-00406-REP Document 608 Filed 05/19/21 Page 1 of 9 PageID# 22271




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division




LULA WILLIAMS, ^ al.,

     Plaintiffs,

                                          Civil Action No.     3    17CV461


BIG PICTURE LOANS, LLC,
et al■ ,

      Defendants.




RENEE GALLOWAY,     et al. ,

V.                                        Civil Action No.     3:18cv406


BIG PICTURE LOANS,     LLC,
et al.,

      Defendants.




                               HEHORANDUM OPINION


      This matter is before the Court on DEFENDANT MATT D lARTORELLO'S


MOTION FOR ORDER CERTIFYING NOVEMBER 18,            2020 MEMORANDUM OPINION

FOR INTERLOCUTORY APPEAL UNDER 28 U.S.C.        § 1292(b)    (th«    "Motion") ,

ECF No.    946 in Williams,     et al v. Big Picture Loans, LLC, et al..




                                                    Galloway   I' ') .     Having

                                                      opposing       and    reply
Case 3:18-cv-00406-REP Document 608 Filed 05/19/21 Page 2 of 9 PageID# 22272




memoranda, the Motion (ECF No. 946 in Williams and ECF           No. 582 in


Galloway) will be denied.


                               BACKGROUND


       In   Williams,   Galloway   I   and   Renee   Galloway,   et     al.   V,


Martorello, et al., 3:19cv314          (E.D. Va.) ("Galloway      II"),       the

Plaintiffs filed three similar, but in some respects sv:bstantively

quite different, actions arising out of a so-called "Rent              A Tribe"


scheme allegedly orchestrated by Matt Martorello ("Ms rtorello"),

members of his family, companies that he controls, an d            investors


who allegedly funded the scheme (the "Martorello De fendants").

Big Picture Loans, LLC ("Big Picture") and Ascension T^chnologies,

Inc.   ("Ascension")    (collectively sometimes       referred    to    as    the


"Tribal Defendants") are entities formed under the tribal laws of

the Lac View Band of Lake Superior Chippewa Indians {" LVD").                 Big

Picture and Ascension are also named defendants in               illiams and


Galloway I, and both entities are alleged to be implic:ated in the

Rent A Tribe scheme that lies at the core of the Plaint:Lffs' claims

in those cases.


       In Williams, Big Picture and Ascension claimed to         share LVD's


sovereign immunity and, on that basis, those enti ties sought

dismissal of the case against them.             The Court rejected that
Case 3:18-cv-00406-REP Document 608 Filed 05/19/21 Page 3 of 9 PageID# 22273




argument.^   On appeal, the United States Circuit Court of Appeals

for the Fourth Circuit^ held that Big Picture and Asc ension            were



entitled to the protection of LVD's sovereign immunity

       Following the decision of the Fourth Circuit in Wj.lliams, the

Court   directed   that   the   parties   file   Statements    of   Position


explaining, how, if at all, the decision of the Fourth               Circuit


affected these proceedings and pending motions (ECF            OS. 599 and


601)      In his Statement of Position, Martorello argued           that the


holding that Big Picture and Ascension are protected           ^rom suit by

LVD's    sovereign    immunity     has    siabstantive   and    procedural

consequences that necessitate dismissal of the case adainst them.

MARTORELLO'S STATEMENT OF POSITION PURSUANT TO ECF NOS              599 & 601




^ Williams v. Big Picture Loans, LLC, 329 F.Supp.Sd 2'::8 (E.D. Va.
2018)

 Williams v. Big Picture Loans, LLC, 929 F.3d 170 (4th Cir. 2019)
In so ruling, the Fourth Circuit made clear that its decision does
not affect the merits of the Plaintiffs' claims           Id. at 185.      It
appears that the Fourth Circuit relied on this Court's findings of
fact, finding no clear error in those findings.          WilJjiams v. Big
Picture Loans, LLC, 929 F.3d at 177.

3 Those entities also claimed sovereign immunity in Galloway I.
Big Picture, Ascension and many other defendants since : aave         reached
a class action settlement of Williams, Galloway I, and Galloway II
that was filed in yet another case, Renee Galloway, et a.1.   James
Williams, Jr., et al., 3:19cv470 (E.D. Va.) ("Galloway III").  That
settlement has been preliminary approved and a hearing          on a motion
for final approval is set for December 15, 2020.

^ Although this ORDER was not entered in Galloway I, the parties
have briefed that topic and the misrepresentations is^ues in that
case in the same way as they briefed them in Williams
Case 3:18-cv-00406-REP Document 608 Filed 05/19/21 Page 4 of 9 PageID# 22274




(ECF No. 613).            In their response to MARTORELLO'S STATEMENT OF

POSITION PURSUANT TO ECF NOS. 599 & 601, the Plaintifj:s asserted,

inter       alia,        that    Martorello       and     others    made       material

misrepresentations to this Court and to the Fourth Circuit about

the facts pertaining to sovereign immunity and that, as a result,

the Fourth Circuit's decision on that issue cannot be relied on by


Martorello.         PLAINTIFFS' RESPONSE TO MATT MARTORELLO S STATEMENT


OF POSITION (ECF No. 624).5

       At    the    urging      of    Martorello,   the    Court   held    a    two-day

evidentiary hearing and accepted post-hearing briefs                           That   was


done so that Martorello, in his words, "be provided                        a full and


fair        opportunity         to     respond      [to     plaintiffs '        alleged

misrepresentations] through an evidentiary hearing and briefing.

       After       conducting        the   requested    evidentiary    Ijiearing      and

reviewing the requested briefing, the Court issued s.                      MEMORANDUM


OPINION (Williams, ECF No. 944; Galloway, ECF. No 581                          Therein,

the     Court      found    that      Martorello    had    made    certa.in     of    the


misrepresentations asserted by the plaintiffs.                       The   MEMORANDUM


OPINION explained that, as a result of the evidentia.ry hearing,



5 There are pending other motions in which the parties                         take   the
same positions.

6 Williams, NOTICE OF MATT MARTORELLO REGARDING EVIDENTIARY HEARING
(ECF No. 679 at 5); Williams, MATT MARTORELLO'S SUPPLEI1ENTAL BRIEF
ADDRESSING         THE    EFFECT     OF    THE   FOURTH   CIRCUIT'S    DECISION       ON
PLAINTIFFS' MOTION FOR CLASS CERTIFICATION (ECF No. 66 1 at 16-17);
Williams, ORDER (ECF No. 697).
Case 3:18-cv-00406-REP Document 608 Filed 05/19/21 Page 5 of 9 PageID# 22275




"in analyzing all pleadings and future motions in whicli Martorello

argues that his position is supported by the Fourth Circuit's

[sovereign immunity] decision, this Court will now be required to

take into account the record about the misrepresentations and the

findings about them that are made herein."             MEMORANDUM OPINION

(Williams, ECF No. 944 at 39; Galloway I, ECF. No 581 at 39).

       Contrary to Martorello's brief, the MEMORANDUM           OPINION   did


not expressly overrule its previous factual findings            in Williams


V. Big Picture Loans, LLC, 329 F. Supp.3d 248 (E.D. Va. 2018),

which were affirmed, and relied on,           by the   Fourth   Circuit    in


Williams v. Big Picture Loans, LLC, 929 F.3d 170 (4th Cir. 2019).

What the Court did is say that, had it known the                truth   about


representations proved at the evidentiary hearing, it             could   not


have made certain of those factual findings.


                                DISCUSSION


       Martorello seeks an interlocutory appeal of the           MEMORANDUM

OPINION."'   Martorello seeks an interlocutory appeal because:

             In reaching its findings, the Court stated
             that it considered allegedly conflicting
             evidence     and      assessed      Martorello s
             credibility, thereby depriving Martorello h;.s
             right to have a right to have a jury decide
             factual questions raised by the Plaintiffs'
             claims.   This error merits appellate review


■'   It is appropriate to note that the Order followed tj he
Memorandum Opinion (Williams, ECF No. 945) merely reqliiired
counsel to set a schedule for the filing of briefs on an Amended
Motion for Class    Certification.
Case 3:18-cv-00406-REP Document 608 Filed 05/19/21 Page 6 of 9 PageID# 22276




             and issuance of an Order certifying its
             determination for immediate appeal under 28
             U.S.C. § 1292(b), which will materially
             advance     the   termination      of   this   case.     in
             addition, the Court expressly overruled its
             previous factual findings in Williams v. Big
             Picture Loans, LLC, 329 F. Supp.Bd 248 (E.dT
             Va. 2018), which were affirmed by the Fourth
             Circuit in Williams v. Big Picture Loans, LLC]:,
             929 F.3d 170 {4th Cir. 2019).              In doing s
             the Court violated the mandate rule requiriiig
             district     courts        to   consider   only      issueis
             expressly remanded following appeal.              In doing
             so,   the    Court    violated       the   mandate     ru].e
             requiring district courts to consider only
             issues expressly remanded following appeal.

       The fundamental premise for the reasons for see king appeal

ignore what actually happened.               In sum, the plaintif fs         asserted


that Martorello had made misrepresentations of fact t o                     the Court


in securing certain legal rulings from the Court                            Martorello


vigorously asserted that he had not made misrepreserltations and

had demanded an evidentiary hearing, a request the Court granted

He also demanded full briefing on the misrepresenta tions                       issue


after a transcript was prepared.                The Court granted t.hat request

as well.     As a result of the hearing, the Court detlermined, in

fact, that Martorello had made certain misrepresentations of fact

The end result was that, in analyzing pending and future motions

on a limited topic (whether Martorello's position in any particular

motion is supported by the Fourth Circuit's decision), the Court

will    be   required     to    talce    into    account    the     recird     on   the
Case 3:18-cv-00406-REP Document 608 Filed 05/19/21 Page 7 of 9 PageID# 22277




misrepresentations and findings about them.                 To date, nothing of

the sort has happened.

       Moreover,      Martorello's   brief    illustrates       the   fundamental


misunderstanding of what is required to secure an ordeij' permitting

an interlocutory appeal

       Under 28 U.S.C. § 1292(b), a district court must <j:e^tify that

any order sought to be appealed:                  (1) involves a controlling

question of law; (2) as to which there is substantial ground for

difference of opinion; and (3) that an immediate appe al                 from the


order    may     materially     advance     the     ultimate    term ination    of


litigation.        Those    prerequisites         are    important    because   an


interlocutory appeal under § 1292(b) is an exception to the general

rule    that appeals      are   to   be   had only after final judgment.

Accordingly, the appellate device created by § 1292(b) "should be

used sparingly and its requirement must be strictly                   construed."


Difelice v. U.S. Airways, 404 F. Supp. 2d 907, 908-9C 9 (E.D. Va.

2005).       As Difelice explained, the kind of question              best suited


for interlocutory review "is a narrow question of pui e                 law whose


resolution will be completely dispositive of the litigation, even

as a legal or practical matter, whichever way it goes "                  Difelice

V. U.S. Airways, Inc., 404 F. Supp. 2d at 908-909.                    Martorello's

motion fails these tests.


        To   begin,    Martorello's       vaguely       identified    "controlling

question of law" is not a controlling question of law.                     Indeed,
Case 3:18-cv-00406-REP Document 608 Filed 05/19/21 Page 8 of 9 PageID# 22278




Martorello actually seeks to appeal matters of fact, no t a question

of    law.    Nor has       Martorello    shown any ground for substantial

difference of opinion on any question that he asserts                      should   be


examined on interlocutory appeal; third, Martorello his not shown

how an interlocutory appeal would materially advance the ultimate

termination of the litigation and, to the contrary,                   ,n appeal of

this stage would be slow the litigation further than it already

has been slowed.


       The closest that Martorello comes to specifying a question of

law   for    review    is   in   his   assertion    that   the   mandate   rule     was


violated because the Court overruled previous factual findings on

which the Court of Appeals relied.             That simply is not      true.      What


the Court did was find that, in the face of the evidencf:e presented

at the evidentiary hearing {that was requested by Martorello), it

could not have been able to make findings that it had made. Nothing

was reversed.         Nothing was changed.

       In sum, there is no reason to grant an interlociji■tory appeal

in this case.



                                       CONCLUSION


       For the reasons set forth above, DEFENDANT MATT iflARTGRELLO'S

MOTION FOR ORDER CERTIFYING NOVEMBER 18, 2020 MEMORAljlDUM OPINION

FOR INTERLOCUTORY APPEAL UNDER 28 U.S.C. § 1292(b),                   ECF No. 946


in Williams, et al v. Big Picture Loans, LLC, et al , 3:17cv461



                                           8
Case 3:18-cv-00406-REP Document 608 Filed 05/19/21 Page 9 of 9 PageID# 22279




and ECF No. 582 in Galloway, et al v. Big Picture Loa,ns, LLC, et

al., 3:18cv406, will be denied.

     It is so ORDERED.




                                                   /s/
                                  Robert E. Payne        j
                                  Senior United States District Judge


Richmond,   Virg;lE
                  nia

Date: May          2021
